EXAMINER’S AMENDMENT

An examiner’s amendment to correct obvious errors appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1.  In line 1 of claim 2, the second and third occurrences of lowercase “a” have been deleted.
2.  In line 2 of claim 2, - - the - - has been inserted after “in”.
3.  In line 1 of claim 16, the second and third occurrences of lowercase “a” have been deleted.
4.  In line 2 of claim 16, - - the - - has been inserted after “in”.
5.  In line 5 of claim 16, - - chair - - has been inserted after “the”.

Claims 2-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/December 17, 2021                         Primary Examiner, Art Unit 3636